UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6837


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PETER PAUL, a/k/a Peter Paul Alexander, a/k/a Sluggie, a/k/a Peter P. Alexander,
a/k/a Mark Eric Green, a/k/a Mark Harris, a/k/a Paul Eustance, a/k/a Derrick
Anderson,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:95-cr-00104-REP-1)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Paul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Paul appeals the district court’s order denying his motion seeking a sentence

modification under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

have reviewed the record and find no reversible error. See United States v. Jackson, 952

F.3d 492, 502 (4th Cir. 2020) (“Even assuming ... that a district court in a First Step Act

sentence reduction proceeding has equivalent duties to a court initially sentencing a

defendant, ... [w]e are satisfied that the district court considered the parties’ arguments and

had a reasoned basis for exercising its own legal decisionmaking authority.” (brackets and

internal quotation marks omitted)). Accordingly, we affirm the district court’s order.

United States v. Paul, No. 3:95-cr-00104-REP-1 (E.D. Va. May 22, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2